 

Exhibit 10.2

 

AMENDMENT

 

SUPPLEMENTAL RETIREMENT PLAN AGREEMENT

 

This sets forth the terms of an Amendment to the December 30, 2008 Supplemental
Retirement Plan Agreement between (i) COMMUNITY BANK SYSTEM, INC., a Delaware
corporation and registered bank holding company, and COMMUNITY BANK, N.A., a
national banking association, both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) MARK E. TRYNISKI, an individual
currently residing at 1964 Penfold Way, Baldwinsville, New York (“Employee”).

 

Effective as of January 1, 2018, the December 30, 2008 Supplemental Retirement
Plan Agreement between Employee and Employer (the “2008 SERP”) is amended as
follows:

 

1.        The first sentence of Paragraph 1(a) of the 2008 SERP is amended and
restated to provide in its entirety as follows (with the new language
underscored):

 

Subject to the minimum benefit provisions of paragraph 1(b) and the vesting
provisions of paragraph 5, Employer shall pay Employee an annual supplemental
retirement benefit equal to the product of (i) 3 percent (3.75 percent for years
of service earned after 2017), times (ii) Employee’s years of service with
Employer, times (iii) Employee’s final average compensation, with the product of
(i) times (ii) times (iii) reduced by Employee’s other retirement benefits;
provided, however, that the product of (i), times (ii) above shall not exceed 60
percent.

 

2.        Paragraph 3(a) of the 2008 SERP is amended by adding a new sentence at
the end of existing paragraph 3(a). As amended, paragraph 3(a) of the 2008 SERP
provides in its entirety as follows (with the new language underscored):

 

(a)          If Employee’s employment with Employer (as an employee) shall cease
for any reason, including Employee’s voluntary termination for “good reason,”
but not including Employee’s termination for “cause” or Employee’s voluntary
termination without “good reason,” within 2 years following a “Change of
Control” that occurs during the “Period of Employment” (as all of the foregoing
quoted terms are defined in the Employment Agreement), then Employer shall
credit Employee under this Agreement with 5 additional years of service for
purposes of determining Employee’s supplemental retirement benefit described in
paragraph 1(a), subject to the 20-year maximum described in paragraph 2(a).
Notwithstanding the foregoing, the terms of this paragraph 3(a) shall be
considered null and void as of January 1, 2018.

 

 

 

 

3.        The second sentence of Paragraph 4(b) of the 2008 SERP is amended and
restated to provide in its entirety as follows (with the new language
underscored):

 

However, if Employee retires in good standing from Employer after the date as of
which the product of factors (i) and (ii) in the first sentence of paragraph
1(a) first equals 60 percent, then the benefit described in paragraph 1(a)
(before reduction for “other retirement benefits”), and the benefit described in
clause (i) of paragraph 1(b), shall be determined without reduction for early
retirement.

 

The foregoing Amendment to the 2008 SERP is established by the following
signatures of the parties.

 

  COMMUNITY BANK SYSTEM, INC.       By: /s/ George J. Getman   Its: Executive
Vice President & General Counsel       Date:  January 5, 2018       COMMUNITY
BANK, N.A.       By: /s/ George J. Getman   Its: Executive Vice President &
General Counsel       Date:  January 5, 2018       /s/ Mark E. Tryniski   MARK
E. TRYNISKI       Date:  January 5, 2018

 



 -2- 

 

